Citation Nr: 1637252	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kevin Janey, Agent


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously remanded by the Board in February 2008, August 2008, and June 2009.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  This claim was most recently remanded by the Board in June 2009 so that the Veteran could be afforded a VA examination to determine the severity of his sole service-connected disability, pleural fibrosis with the residuals of a right lung decortication for an empyema (pleural fibrosis); based on that evaluation, the examiner was to opine on the impact of the disability on the Veteran's employment picture.  The Veteran underwent this examination in March 2011 but the examiner did not provide an opinion regarding the Veteran's employment picture.  In February 2016, a supplemental VA medical opinion was authored to address this deficiency.  At this point in time, however, the Veteran had been granted service connection for numerous other disabilities, and a review of the February 2016 supplemental VA medical opinion shows that not all of these disabilities were considered.  Specifically, the author considered the Veteran's service-connected pleural fibrosis and a back disorder, and the use of pain management medications was also acknowledged.  The author did not consider the effects of the Veteran's now service-connected knee, ankle, or scar disabilities.

Even though entitlement to a TDIU is ultimately a legal determination, as opposed to a medical one, where VA seeks to assist a Veteran in substantiating his claim by providing a medical examination, the examination must be adequate.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Because the February 2015 supplemental VA medical opinion did not consider the impact of all of the Veteran's service-connected disabilities, the opinion is inadequate to decide the claim.  On remand, the Veteran should be afforded a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, which is an electronic file, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to describe the occupational impairment, if any, from his service-connected disabilities, both individually and in the aggregate.

The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.

2.  Finally, readjudicate the appeal, including consideration of whether referral for extraschedular consideration is warranted for TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 , only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


